Name: Commission Regulation (EEC) No 1662/92 of 26 June 1992 amending Regulation (EEC) No 1063/92 laying down detailed rules for applying Council Regulation (EEC) No 916/92 on the transfer to Portugal of 140 000 tonnes of breadmaking wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 No L 172/60 Official Journal of the European Communities 27. 6. 92 COMMISSION REGULATION (EEC) No 1662/92 of 26 June 1992 amending Regulation (EEC) No 1063/92 laying down detailed rules for applying Council Regulation (EEC) No 916/92 on the transfer to Portugal of 140 000 tonnes of breadmaking wheat held by the French intervention agency the time limit for transfer of the wheat adjusted accord ­ ingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as amended by Regulation (EEC) No 2048/88 (4), Having regard to Council Regulation (EEC) No 916/92 of 31 March 1992 on the transfer to Portugal of 382 000 tonnes of cereals held by various intervention agencies f5), and in particular Article 1 (5) thereof, Whereas under Regulation (EEC) No 916/92 the French intervention agency is making available to the Portuguese intervention agency 140 000 tonnes of common wheat of breadmaking quality that is to be transported to specified locations ; whereas appropriate implementing arrange ­ ments need to be made ; Whereas the Portuguese intervention agency has been unable to accept any of the tenders submitted under Commission Regulation (EEC) No 1063/92 (6) ; whereas a new tendering period should therefore be stipulated and HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1063/92 is hereby amended as follows : 1 . in Article 2 the first indent is replaced by : '  at least 40 000 tonnes before 31 October 1992.' ; 2. Article 3 (5) is replaced by the following : '5 . The time limit for submission of tenders for the first tranche shall be 1 pm. on 7 July 1992. For quanti ­ ties not awarded in the first tranche a further invitation to tender shall be issued, tenders in response to which are to be submitted by 10 August 1992.'; 3. Article 3 (7) is replaced by the following : '7 . Tenders may be submitted by telex or fax.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 185, 15. 7. 1988 , p. 1 . O OJ No L 98, 11 . 4. 1992, p. 4. (*) OJ No L 112, 30. 4. 1992, p. 19 .